THE ATTORNEY GENERAL HAS ASKED THAT I RESPOND TO YOUR REQUEST FOR AN OPINION REGARDING WHETHER MEDICAL INSURANCE AND MEDICAL EXPENSES ARE CONSIDERED A PORTION OF CHILD SUPPORT OBLIGATIONS WHEN A DIVORCE DECREE HAS SPECIFICALLY ORDERED SUCH PAYMENTS, AND, ADDITIONALLY, WHETHER FAILURE TO MEET THESE OBLIGATIONS SHOULD BE INCLUDED IN A FELONY CHARGE OF ABANDONMENT OR THE LESSER, INCLUDED MISDEMEANOR, FAILURE TO PROVIDE.
BECAUSE 12 O.S. 1277.7 (THE CHILD SUPPORT GUIDELINES) AND 21 O.S. 851 THROUGH 12 O.S. 853 (PROVISIONS ON ABANDONMENT AND FAILURE TO PROVIDE) APPEAR, FROM A PLAIN READING, TO ANSWER YOUR QUESTIONS, THE ISSUANCE OF A FORMAL OPINION OF THE ATTORNEY GENERAL IS NOT REQUIRED. 12 O.S. 1277.7(10)/12 O.S. 1277.7(11)/12 O.S. 1277.7(15) MAKE IT CLEAR THAT THE PAYMENT OF MEDICAL INSURANCE AND MEDICAL EXPENSES ARE PART OF THE CHILD SUPPORT OBLIGATIONS TO BE INCLUDED IN ANY CHILD SUPPORT ORDER, WHETHER THESE OBLIGATIONS ARE AGREED UPON BY THE PARTIES IN ACCORDANCE WITH THE CHILD SUPPORT GUIDELINES OR AS DETERMINED BY THE COURT IN ACCORDANCE WITH THESE GUIDELINES.
WHERE A DECREE OF DIVORCE, AS YOU SUGGEST, OR MORE PROPERLY A CHILD SUPPORT ORDER, SPECIFICALLY INCLUDES THE OBLIGATION TO PAY FOR MEDICAL INSURANCE AND A PORTION OF THE MEDICAL EXPENSES, THERE CAN BE NO DOUBT THAT SUCH PAYMENTS ARE PART OF THE CHILD SUPPORT OBLIGATIONS IMPOSED BY THE ORDER OR DECREE.
IT SEEMS EQUALLY CLEAR THAT FAILURE TO MAINTAIN MEDICAL INSURANCE OR TO PAY THE ORDERED PORTION OF MEDICAL EXPENSES COULD BE INCLUDED IN A FELONY CHARGE OF ABANDONMENT UNDER 12 O.S. 851 OR 12 O.S. 853 OR THE LESSER INCLUDED MISDEMEANOR FAILURE TO PROVIDE UNDER 21 O.S. 852.
CONVERSATIONS WITH LAWYERS FROM THE CHILD SUPPORT ENFORCEMENT DIVISION OF THE DEPARTMENT OF HUMAN SERVICES AND FROM THE DISTRICT ATTORNEYS' COUNCIL CONFIRM MY READING OF THESE STATUTES. THOSE CONVERSATIONS, HOWEVER, ALSO CONFIRMED MY IMPRESSION THAT THE FILING OF FELONY CHARGES FOR ABANDONMENT FOR FAILURE TO MEET THE CHILD SUPPORT OBLIGATIONS IS RARE. CHARGES UNDER 21 O.S. 852, FOR FAILURE TO PROVIDE, ARE MUCH MORE COMMON; AND CIVIL CONTEMPT REMEDIES ARE MORE COMMON STILL.
ADDITIONALLY, AS YOU ARE NO DOUBT ALREADY AWARE, 852 WAS AMENDED LAST SESSION (CH. 348(13), 1989 OKLA. SESS. LAWS) TO EXPLICITLY ADD MONETARY CHILD SUPPORT TO THE LIST OF LEGAL OBLIGATIONS WITHIN THE SCOPE OF THAT SECTION. ADDITIONALLY, WHILE PRESERVING THE MISDEMEANOR CLASSIFICATION FOR FIRST OFFENSES UNDER 12 O.S. 852, THE 1989 AMENDMENTS CLASSIFY ANY SUBSEQUENT CONVICTION AS A FELONY. THESE AMENDMENTS SUGGEST THAT CHARGES UNDER 852 MAY REMAIN THE PREFERRED APPROACH WHERE CIVIL CONTEMPT REMEDIES CANNOT BE UTILIZED OR HAVE NOT PROVEN EFFECTIVE.
(REBECCA RHODES)